Electronically Filed
                                                      Supreme Court
                                                      SCAD-11-0001058
                                                      17-JAN-2012
                                                      09:41 AM
                       NO. SCAD-11-0001058

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                DENNIS D. NISHIMURA, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 05-138-8290)

        ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of the Office of Disciplinary
Counsel (ODC)’s “Petition for Order Granting Request of Dennis D.
Nishimura to Resign From the Practice of Law in Lieu of
Discipline” and the memorandum, affidavits, and exhibits in
support thereof, it appears the Petition is supported by
Respondent Nishimura’s affidavit and the affidavit meets the
requirements of Rule 2.14(a) of the Rules of the Supreme Court of
the State of Hawai#i (RSCH).   In sum, Nishimura admits to failing
to properly advance a client matter, failing to communicate with
a client, depositing unearned client funds in a general business
account, resulting in misappropriation of those funds, failing to
maintain unearned deposits in a client trust account until
earned, failing to return unearned client funds promptly upon
request of a client, improperly negotiating with a client for the
client to withdraw an ODC complaint, arranging to have an
individual in Nishimura’s employ open a business account in the
employee’s name in order to facilitate Nishimura’s efforts to
hide assets from the State of Hawaii’s Department of Taxation,
failing to properly maintain and manage his client trust
accounts; and providing inadequate cooperation to the ODC during
its subsequent investigations into his actions, in violation of
Rules 1.3, 1.4, 1.15(a)(1), 1.15(a)(2), 1.15(c), 1.15(d),
1.15(f)(3), 1.15(f)(4), 1.16(d), 3.2, 8.1(b), 8.3(d)(2)(ii),
8.4(a), 8.4(c), and 8.4(d) of the Hawai#i Rules of Professional
Conduct.   It further appears that Respondent Nishimura’s behavior
included multiple acts of misappropriation and that any
reinstatement must be predicated upon full restitution of all
misappropriated money.   Therefore,
           IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that
the petition is granted and Respondent Dennis D. Nishimura’s
request to resign in lieu of discipline is granted.
           IT IS FURTHER ORDERED the request to make this order
effective February 28, 2012 is denied.   This order is effective
30 days after entry, as provided by RSCH Rules 2.14(d) and
2.16(c).
           IT IS FURTHER ORDERED that any reinstatement is
conditioned upon proof that Respondent Nishimura has made full
restitution of all misappropriated monies.
           IT IS FINALLY ORDERED that (1) the Clerk shall remove
Respondent Dennis D. Nishimura’s name from the role of attorneys
licensed to practice law in this jurisdiction and (2) within
thirty (30) days after entry of this order, Respondent Nishimura
shall submit to the Clerk of this court the original certificate

                                 2
evidencing his license to practice law in this jurisdiction.
          IT IS FINALLY ORDERED that (1) Respondent Nishimura
shall comply with the requirements of RSCH Rule 2.16 and (2) the
Disciplinary Board shall publish the notice of disbarment, as
required by RSCH Rule 2.16(e), and provide notice to all judges
of the State of Hawai#i, as required by RSCH Rule 2.16(f).
          DATED:   Honolulu, Hawai#i, January 17, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna




                                 3